DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2022 has been entered.
 	Claims 1-6 and 8-22 are pending.

Response to Arguments
The declaration of Zachary Maron under 37 CFR 1.132 filed 11/9/2022, is sufficient to overcome the rejection of claim 1-6 and 8-22 under 35 U.S.C. 103 as being unpatentable over Bui et al. (US 2009/0246159) in view of view of Chiou  (US 2013/0345317).
Applicant’s arguments with respect to claim(s) 1-6 and 8-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite the limitation "hydrating agent."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou (US 2013/0345317) Bui et al. (US 2009/0246159) in view of view of Ravni et al. (US 2019/0388306).
	Chiou relates to water-releasing cosmetic compositions in the form of an emulsion, the cosmetic composition includes an aqueous phase and an oil phase.  The oil phase includes a silicone polymer, an emulsifying crosslinked siloxane elastomer, a hydrophobic silica and a co-emulsifier.  See Abstract.  “The co-emulsifier is at a concentration, by weight, of about 0.01%-1%, based upon weight of the composition.” Id.  Chiou also teaches that the composition comprises an aqueous phase including hydrating agent at a concentration, by weight, of about 1% to about 50%, based upon weight of the composition.”  See claim 1 of Chiou.  Chiou also teaches that “[i]n embodiments, having higher levels of glycerin, namely greater than 30%, the water-releasing effect of the cosmetic composition of the present disclosure is about 2 to 3” (current claims 2 and 3).  Para. [0073].  Further, “[t]he aqueous phase present in the cosmetic composition according to the disclosure includes water at a concentration, by weight, of about 30% to about 85%, or alternatively about 35% to about 80% or alternatively about 40% to
about 70%, based upon weight of the composition.”  Para. [0026].  “The oil phase present in the cosmetic composition according to the disclosure includes silicone polymer is at a concentration, by weight of about 1 % to about 40%, or alternatively about 5% to about 35%, or alternatively about 10% to about 30%, based upon weight of the composition” (current claims 5, 6 and 19).  Para. [0039].
Chiou does not teach a film former from about 0.1% to about 2% by weight based on the total weight of the composition and selected from the claimed group.
Ravni et al. teaches a cosmetic composition in the form of a solid water-in-oil emulsion comprising similar aqueous and silicone phases and amounts and is applied to the skin or lips.  See Abstract.  Ravni et al. teaches the composition optionally comprises a film-forming agent in an amount less than or equal to 10% (current claims 8 and 9).  See para. [0115].  The film-forming agent can also be selected from silicone acrylate polymers. Among them the Acrylates/ Polytrimethylsiloxymetliaciylate [sic] Copolymer include for example such as that marketed by Dow Corning under the name Dow Corning® FA 4002 ID Silicone Acrylate.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Chiou and Ravni et al. arrive at the instant claims.  Established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   It would have been obvious to incorporate a film former being that it is taught as an optional ingredient.  Further, one of ordinary skill in the art would find motivation and have a reasonable expectation of success in combination because both references teach water-in-oil emulsions that are useful for cosmetic compositions. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)
Regarding claim 4, Chiou teaches a “[s]uitable example of silicone polymers include, but are not limited to, polydimethylsiloxane (dimethicone).”  Para. [0039].  
Regarding claims 10-12, Ravni et al. teaches KSG-210 which reads on “dimethicone/PEG-10/15 crosspolymer.”  See para. [0251]; Table 1.
Regarding claims 13 and 14, Ravni et al. teaches The compound KF6104, having the INCI name “Polyglyceryl-3 Polydimethylsiloxyethyl Dimethicone,” and the compound KF6106 having the INCI name “Polyglyceryl-3 Polydimethylsiloxyethyl Dimethicone.” Para. [0044].
Regarding claims 15-17, Ravni et al. teaches “[t]he compound KF6038, having the INCI name “Lauryl PEG-9 Polydimethylsiloxyethyl Dimethicone.” Para. [0043]. 
Regarding claim 18, Ravni et al. teaches “[t]he silicone emulsifier is present in the cosmetic composition of the invention with a content of between 0.1 % and 5%, preferably between 1 % and 3%, the percentages being weight percentages relative to the total weight of the composition.” Para. [0046].
Regarding claims 20 and 21, Chiou teaches the composition may comprise EDTA.  See para. [0062].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618